DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 13-8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 2020/0215988).
Regarding claims 1 and 9, Jackson discloses a sensor pod (Fig. 1 sensor pod module 100) and an autonomous vehicle (AV), the sensor pod comprising: 
a sensor enclosure comprising an interior volume configured for housing one or more sensors (Fig. 4 sensor housing 300; paragraphs [0003], [0033], [0035], [0058]; e.g., The sensor housing (300) …. retains the plurality of sensors (e.g., LIDAR sensors (102) and LID camera sensors (104))); 
a data port integrated into an exterior surface of the sensor enclosure (paragraph [0002]-[0003]; e.g., a sensor housing including a second connector), wherein the data port is configured to be electrically coupled to a vehicle data port (paragraphs [0038], [0046]; see vehicle connector connects to sensor housing via a structure base 200); and 
a plurality of sensor ports disposed within an interior volume of the sensor enclosure (paragraph [0035]; e.g., Any number of sensors suitable for the size of the AV sensor pod module (100) may be installed on the module. The sensors may be distributed around the lightweight AV sensor pod module (100) to acquire data from the entire surroundings of the autonomous vehicle) and, 
wherein the sensor ports are configured for modular connectivity to the one or more sensors (paragraph [0048] see the structural base (200) provides a rigid connection between the sensor housing (300) and the autonomous vehicle (105)) and (paragraphs [0058]; Claim 1: a plurality of sensors disposed within the sensor housing, wherein the structural base secures to the vehicle with the vehicle connector).
Regarding claim 16, Jackson discloses a for making a module sensor pod, comprising: 
integrating a data port into an exterior surface of a sensor enclosure (paragraph [0002]-[0003]; e.g., a sensor housing including a second connector), wherein the data port is configured to be electrically coupled to a vehicle data port (paragraphs [0038], [0046]; see vehicle connector connects to sensor housing via a structure base 200), and 
wherein the sensor enclosure comprises an interior volume configured for housing one or more sensors (Fig. 4 sensor housing 300; paragraphs [0003], [0033], [0035], [0058]; e.g., The sensor housing (300) …. retains the plurality of sensors (e.g., LIDAR sensors (102) and LID camera sensors (104)));  
integrating a fluid port into the exterior surface of the sensor enclosure, wherein the fluid port is configured to be coupled to a fluid port of the vehicle to facilitate an exchange of fluids (paragraph [0038]; e.g., the pod module (100) may further comprise equipment to support … a cleaning fluid dispenser, a cleaning fluid supply line, a cleaning fluid reservoir, and the like); and 
disposing a plurality of sensor ports within an interior volume of the sensor enclosure (paragraph [0035]; e.g., Any number of sensors suitable for the size of the AV sensor pod module (100) may be installed on the module. The sensors may be distributed around the lightweight AV sensor pod module (100) to acquire data from the entire surroundings of the autonomous vehicle), 
wherein the sensor ports are configured for modular connectivity to the one or more sensors (paragraph [0048] see the structural base (200) provides a rigid connection between the sensor housing (300) and the autonomous vehicle (105)) and (paragraphs [0058]; Claim 1: a plurality of sensors disposed within the sensor housing, wherein the structural base secures to the vehicle with the vehicle connector).
Regarding claims 2 and 10, Jackson discloses the sensor pod and the AV of claims 1 and 9, further comprising: a fluid port integrated into the exterior surface of the sensor enclosure, wherein the fluid port is configured to be coupled to a fluid port of the vehicle to facilitate an exchange of cleaning fluids (paragraph [0038]; e.g., the pod module (100) may further comprise equipment to support … a cleaning fluid dispenser, a cleaning fluid supply line, a cleaning fluid reservoir, and the like).
Regarding claims 3 and 11, Jackson discloses the sensor pod and the AV of claims 1 and 9, further comprising: a fluid port integrated into the exterior surface of the sensor enclosure, wherein the fluid port is configured to be coupled to a fluid port of the vehicle to facilitate an exchange of cooling fluids (paragraphs [0038], [0065]).
Regarding claim 5, Jackson discloses the sensor pod of claim 1, wherein the vehicle comprises an autonomous vehicle (AV) (paragraph [0030] see AV).
Regarding claims 6 and 13, Jackson discloses the sensor pod and the AV of claims 1 and 9, wherein the one or more sensors comprises a Light Ranging and Detection (LiDAR) sensor (paragraph [0035] see Lidar sensor 102).
Regarding claims 7 and 14, Jackson discloses the sensor pod and the AV of claims 1 and 9, wherein the one or more sensors comprises a radar (paragraphs [0035], [0037]).
Regarding claims 8 and 15, Jackson discloses the sensor pod and the AV of claims 1 and 9, wherein the one or more sensors comprises a camera (paragraphs [0035], [0037]; see camera sensor 104).
Regarding claim 17, Jackson discloses the method of claim 16, wherein the fluid port is configured to facilitate an exchange of cleaning fluids (paragraph [0038]).
Regarding claim 18, Jackson discloses the method of claim 16, wherein the fluid port is configured to facilitate an exchange of cooling fluids (paragraph [0038]).
Regarding claim 20, Jackson discloses the method of claim 16, wherein the vehicle comprises an autonomous vehicle (AV) (paragraph [0030]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Miresmailli et al. (US 2017/0030877).
Regarding claims 4, 12, and 19, Jackson discloses the sensor pod,  the AV, and the method of claims 1, 9, and 16, fails to specifically disclose a thermal management module coupled to the one or more sensors, wherein the thermal management module is configured to provide data to the vehicle regarding a health status of at least one of the one or more sensors.
However, Miresmailli discloses a thermal management module coupled to the one or more sensors, wherein the thermal management module is configured to provide data to the vehicle regarding a health status of at least one of the one or more sensors (paragraphs [0116], [0154], [0159]).
Therefore, taking the teachings of Jackson in combination of Miresmailli as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the thermal management module is configured to provide data to the vehicle regarding a health status of at least one of the one or more sensors  for advantages of identify problems with a crop, they are not capable of predicting the future health of a crop or plant (Miresmailli: paragraph [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648